DETAILED ACTION
Claims 1-15 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujii et al. US Patent 8,250,327 B2.

Regarding claim 1, Fujii et al. teaches the following:
A method of managing storage spaces, [note: Abstract, “storage apparatus and its control method including first virtual volumes to be provided to a host system and tipple pools each having a memory capacity, and equipped with a function of dynamically allocating a storage area”] comprising: 
determining an allocation rate of a storage pool based on a size of a storage space of the storage pool and sizes of allocated spaces for a plurality of file systems from the storage space [note: column 5 lines 12-21 pool unused management capacity function; column 5 lines 32-53 the allocation of storage area is performed in units of size; figures 2, 3, 8, 11, 12, 24; column 11 lines 1-7 rate ]; 
determining a threshold allocation rate of the storage pool based on the size of the storage space of the storage pool [note: column 11 lines 34-52 pool, and determining capacity based on a threshold; column 12 lines 20-60 capacity allocation policy ]; 
in accordance with a determination that the allocation rate of the storage pool is greater than the threshold allocation rate, determining a target file system from the plurality of file systems based on sizes of unused portions of the allocated spaces for the plurality of file systems [note: column 12 lines 20-60 capacity allocation policy; figure 24 (42G) remove  ]; and 
releasing an unused portion of an allocated space for the target file system [note:  Figure 24 (42H) and (42G) remove or delete ].

Claim 2: The method of claim 1, wherein determining the threshold allocation rate of the storage pool comprises: in accordance with a determination that the size of the storage space is not greater than a first space threshold, setting the threshold allocation rate as a first predetermined threshold; and in accordance with a determination that the size of the storage space is greater than the first space threshold, determining the threshold allocation rate in association with the size of the storage space [note: column 12 lines 20-60, confirms the capacity allocation policy set ].
Claim 3: The method of claim 2, further comprising: in accordance with a determination that the threshold allocation rate is greater than a second predetermined threshold, determining the threshold allocation rate as the second predetermined threshold, the second predetermined threshold being greater than the first predetermined threshold [note: column 11 lines 1-7 and lines 43-52 ].

The limitations of claims 8-10 and 15 parallel claims 1-3 above; therefore, they are rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. US Patent 8,250,327 B2 in view of Wang et al. TPShare: A Time-Space Sharing Scheduling Abstraction for Shared Cloud via Vertical Labels.
	Although Fujii et al. teach the invention substantially as applied to independent claims 1 and 8, they do not explicitly teach clustering as recited within dependent claims 4-7 and 11-14; however, Wang et al. teach the feature as follows:
Claim 4: The method of claim 1, wherein determining the target file system comprises: obtaining information related to the plurality of file systems; clustering the plurality of file systems based on the information; and determining the target file system based on a result of the clustering [note: Wang et al., Abstract, resource allocation scheduler and time-space data; page 499 introduction resource management; page 500 clusters; page 501 repartitioning ]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward the same field of endeavor efficient allocation of storage. Wang et al. further details the flexibilities related to efficient storage by clustering the data.

Claim 5: The method of claim 4, wherein obtaining the information related to the plurality of file systems comprises obtaining, for each of the plurality of file systems, at least one of the following: a size of an unused portion of an allocated space, a number of snapshots, a snapshot increment, a fragmentation rate, a replication state, and a number of times that a previous release process of an allocated space was interrupted [note:  Fujii et al., column 19 lines 21-38 usage statistics and management table ].
Claim 6: The method of claim 4, wherein clustering the plurality of file systems comprises: clustering the plurality of file systems based on a reinforcement learning method [note: page 500 clusters; page 501repartitioning ].

Claim 7: The method of claim 4, wherein determining the target file system based on the result of the clustering comprises: determining a plurality of file system clusters based on the result of the clustering; mapping the plurality of file system clusters to a plurality of coordinate points; determining a target file system cluster from the plurality of file system clusters based on distances between the plurality of coordinate points and a predetermined coordinate point; and determining the target file system from the target file system cluster [note: abstract, space; page 503 spatial settings; page 504 memory unallocated and allocated, and scheduling policy; page 505 calculating rate formula 1 ].
The limitations of claims 11-14 have been addressed above within the limitations of claims 4-7, therefore they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169